Filed Pursuant to Rule 424(b)(3) File No. 333-164374 PROSPECTUS (VIKING SYSTEMS LOGO) VIKING SYSTEMS, INC. OFFERING UP TO 15,000, This prospectus relates to the offer and resale of up to 15,000,000 shares of our common stock, par value $0.001 per share, by the selling stockholder, Dutchess Opportunity Fund, II, which Dutchess has agreed to purchase pursuant to the investment agreement we entered into with Dutchess on January 5, 2010.Subject to the terms and conditions of the investment agreement, which we refer to in this prospectus as the “Investment Agreement,” we have the right to “put,” or sell, up to $5.0 million in shares of our common stock to Dutchess.This arrangement is sometimes referred to as an “Equity Line.” We will not receive any proceeds from the resale of these shares of common stock offered by Dutchess.We will, however, receive proceeds from the sale of shares to Dutchess pursuant to the Equity Line.When we put an amount of shares to Dutchess, the per share purchase price that Dutchess will pay to us in respect of such put will be determined in accordance with a formula set forth in the Investment Agreement.Generally, in respect of each put, Dutchess will pay us a per share purchase price equal to 96% of the volume weighted average price, or “VWAP,” of our common stock during the five consecutive trading day period beginning on the trading day immediately following the date Dutchess receives our put notice. Dutchess may sell the shares of common stock from time to time at the prevailing market price on the Over-the-Counter (OTC) Bulletin Board, or OTCBB, or on an exchange if our shares of common stock become listed for trading on such an exchange, or in negotiated transactions.Dutchess is an “underwriter” within the meaning of the Securities Act of 1933, as amended, in connection with the resale of our common stock under the Equity Line. Our common stock is quoted on the OTCBB under the symbol “VKNG.OB”. The last reported sale price of our common stock on the OTCBB on January 29, 2010 was $0.22 per share. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE SECURITIES ONLY IF YOU CAN AFFORD A COMPLETE LOSS. SEE “RISK FACTORS” BEGINNING ON PAGE2. We will be responsible for all fees and expenses incurred in connection with the preparation and filing of this registration statement, provided, however, we will not be required to pay any underwriters’ discounts or commissions relating to the securities covered by the registration statement. You should read this prospectus and any prospectus supplement carefully before you decided to invest.You should not assume that the information in this prospectus is accurate as of any date other than the date on the front of this document. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is February12, 2010. TABLE OF CONTENTS Prospectus Summary 1 The Offering 1 Risk Factors 2 Use of Proceeds 6 Selling Stockholder 6 Plan of Distribution 6 Description of Securities Being Registered 7 Interests of Named Experts and Counsel 8 Statement Regarding Forward Looking Statements 8 Information About the Company Description of Business 8 Description of Property 15 Legal Proceedings 16 Market Price of and Dividends on Common Equity and Related Stockholder Matters 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 23 Quantitative and Qualitative Disclosures About Market Risk 24 Directors, Executive Officers and Corporate Governance 24 Executive Compensation 26 Security Ownership and Certain Beneficial Owners and Management 29 Certain Relationships and Related Transactions, Director Independence 31 Legal Matters 31 Experts 31 Financial Statements 32 i VIKING SYSTEMS, INC. PROSPECTUS SUMMARY The following information is a summary of the prospectus and it does not contain all of the information you should consider before making an investment decision. You should read the entire prospectus carefully, including the financial statements and the notes relating to the financial statements. ABOUT US We incorporated under the laws of the State of Nevada in April 2004.In July 2006, we reincorporated under the laws of the State of Delaware. Our principal executive offices are located at 134 Flanders Road, Westborough, MA 01581.Our telephone number is (508) 366-3668. Our fiscal year end is December 31. Our website is www.vikingsystems.com. Information contained on our website does not constitute part of this prospectus. We are a leading worldwide developer, manufacturer and marketer of visualization solutions for complex, minimally-invasive surgery. We partner with medical device companies and healthcare facilities to provide surgeons with proprietary visualization systems enabling minimally-invasive surgical procedures, which reduce patient trauma and recovery time.We sell ourproprietary visualization system, also called our 3Di Vision System, under the Viking brand directly to hospitals and outpatient surgical centers in the United States and outside the United States through our distributor network. We also sell our CardioCam/MiniCam product through these channels.Our 3Di Vision System is an advanced three dimensional, or 3D, vision system used by surgeons for complex minimally-invasive laparoscopic surgery, with applications in urologic, gynecologic, bariatric, cardiac, neurologic and general surgery.
